OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honorable Buford D, Battle
State nutitw
hm?Aa, Texas
lionorablsButord   D. Rattle, Faga S


          *If your answer to ths above question da
     in the affirmative,th%a your anmu    to thla
     further questionwould be halpful.
          "Sfnoe Vhltehousc Ind%p%ndehtS%hool Cis-
     triot is a Rural .;ldAchool, would they be corn-
     gelled to show the r%venue to be received under
     the term of th% contract with Hur%k% a8 revenue
     lu their applloatlonfor aid?*
          In order to make your queatlonr, appear mow oloarlr
it may be well to set out furthor explanatoryraotr obtained
from a reading of the sgpl~cationand from verbal uonvuua-
if&r&with you and vvithofflclalr of the
    . Bo oontract bus bwn ma&o with
Eureka Dlatriot upon whlah the raimburr@ment   oi L
Ton Dollare ($8X0.00)i8 sought. Tlw t%rm %ghoet
le used ln the epplioatfonas i5Afeat~      that ii tho Ruroka
Distrlot had not aontraatsdto the WhltohouseMatrlet lt
vatid hare been neoassary to have o 19 ed a teachmr at a
salary or Right U.uulredTM Dallarr'PI # 0.00). On the theory
that it there had been no oontraat b&wan the two Dirtrlctr,
the B\rrokaMstrlot would hare employ84 som% toaohor at a
salary of Right Eundred Ten Dollar8 (&lO,OO) and rould bare
boon able to draw that amount iromtha    Rural Aid AP opria-
tlon, and that S%otion 15 of tb present Rural kid fzwtuth~~-
izaa the B;ur%kaMstrlot to transfer ruoh lututo the !&We-
horue Diatrlot, the former Distrlot hao mad%applloationto
b% paid such sum out of th% Rural did Appropriationnit& the
xl.~~r;~tdalir%ringthe 8-e upon rouolpt to the Whitehouse
        .                                           1
          Saotfon 35 of Roure Bill O&3, 46th lagislaturo,'thr
Rraal kid AppropriationBill now in operatfonreads:
          *SEC. 15.   Transfer Of Rntize Dlstriat. On
     the agro%ment of th.cBoard of Truatoss of th%
     districts ooncarnrd or on patition signed by (I
     najorlty of the qualif isd voters of the aistriat
     and sub&at to the approval of the County aqer-
     intendsnt and Sate    :;uparint%naent,the trustsea
     or 8 diStr.iGt Wiloh may be unablsl to maintain a
     satisfactoryschool may transfer its csntlreecho-
     lastlc cnrollm%nt, or any number of grades thereof,
     to a convenientechool of higher rank, and in euch
Bonoratle Burord D. Battle, I-age3


    svent, all or the fwla  of the a%rtriot, lnolua-
    lng the State aid to which the dlotriot rauld
    otherwise be sotitled under t&e provlolonsof
    this Aot, or such proportionatepart thereof es
    may be necessary may be used in oarrying out 8ald
    fi@waeent.*
           We have reaohed the oonolualon thet teaohar salery
aid IMY be drawn by a transferring dlstriot in the mumar
sought, althou&   the base aniotU+t
                                  may not neoesaarilybo as
auoh as that E&   out in the applfeatlon. yraglpest axpUiUlO0
and existinh; facts it met bc dotermlnoQ se nearly aa oan ~bo
juet what part, ii not all, of said 8m oi R@kt Hunbrod Ton
DoLlara ($tlrO.OO) the JEurelfa
                              Cltatrlotwould ham b@en e&Itltld
to reoeite baa it not made t&o oontraot or transfer wlth'tho
nhlteholueDlstriotr The amount thoa arrivea at should be lt
up as the sum to be #d    the Eu~Oka Dlstrlot in re6peOt to muoh
salary item if there is suHlclont money to pay all approv8d
applicationsin full, %?lthZhe above explanationwe answ8r
your first qusstion ia the arrirmatirs.
            Wa 40 not answer your aeoond qu8ation in thin oplalan.
If you amlre O&T oplnton 8n the subjsot matter mmtlonbd in
your seoond question we would apgr8elate your furalshlngus
rdth detells   coneern& the sppllcatlon OS the WhltehouaaDl@trlat*
                                        Your8 very tmly




                                              0lM5   It. Lowis
                                                     Aseietant